Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 15/198,290 which was filed on 6/30/2016.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 

Response to Amendment
In the reply filed 1/29/2021, claims 1, 12, 13 and 18-20 have been amended. Claims 18-20 have been canceled and no new claims have been added.  Accordingly claims 1-8, 10-13, 15-17, and 19-22 stand pending.

Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 8, 12, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US2010/0198787), hereinafter Robertson, in view of Holz (US2014/0245200), Gourdol (US5590219), and Jakobson (US2009/0100342).

Regarding Claim 1:
Robertson teaches:
A method comprising: 
identifying, by a server coupled to a database, a gesture with respect to a portion of textual information displayed on a graphical user interface display associated with an instance of a virtual application provided by the server on a client device (Robertson, abstract, Figures 1 and 9, [0019, 0041-0042], note receiving input gestures on graphical user interfaces with respect to objects that may be textual information);
identifying the portion of textual information displayed on the graphical user interface display corresponding to the gesture, resulting in a gestured portion of textual 
determining whether the gestured portion of textual information displayed on the graphical user interface display comprises a reference to an existing database object in the database 
when the gestured portion of textual information comprises a reference to an existing database object in the database: 
determining, by the server, a first database action based on spatial characteristics associated with the gesture and the existing database object (Robertson, abstract, Figure 3, [0006-0007, 0026-0027], note receiving input gestures and propagating changes across databases based on spatial characteristics, e.g. dragging a node, which means the database action was determined; note updating textual information such as names and titles for updating in databases, when combined with 
performing, by the server, the first database action with respect to the existing database object in the database (Robertson, abstract, Figure 3, [0006-0007, 0019, 0041], note receiving input gestures and propagating, e.g. performing, changes across databases); and 
updating, by the server, the gestured portion of textual information on the graphical user interface display to reflect the performing of the first database action (Robertson, abstract, Figure 3, [0006-0007, 0026-0027], note changes to the visualizations of the gestured content; note updating textual information such as names and titles for updating in databases, when combined with gesture-based text identification of Gourdol cited below this would be for the gestured portion of textual information); 
Robertson doesn’t specifically teach:
determining whether the gestured portion of textual information displayed on the graphical user interface display comprises plain text that does not implicate an existing database object
when the gestured portion of textual information comprises plain text that does not implicate an existing database object: 
determining, by the server based on the spatial characteristics associated with the gesture, a second database action different from the first database action; 
determining, by the server, a database object type based on the gestured portion of textual information;

updating, by the server, the plain text on the graphical user interface display to include a hyperlink to the second database object in lieu of the plain text to reflect the performing of the second database action.
Holz is in the same field of invention, gesture-selectable control;
Holz teaches:
determining whether the gestured portion of textual information displayed on the graphical user interface display comprises a reference to an existing database object in the database or plain text that does not implicate an existing database object (Holz, [0006, 0009, 0051], note determining a match for the selected object in the database; note that not every object has a match that implicates an existing database object and when combined with the other cited references this would for the gestured portion of textual information)
when the gestured portion of textual information comprises plain text that does not implicate an existing database object: determining, by the server, a second database action different from the first database action (Holz, [0006, 0009, 0051], note that when no match for the selected object is found in the database a second action can occur.  When combined with the other cited references this would be a database action for the gestured portion of textual information comprising plain text as taught by Gourdol below); 

updating, by the server, the plain text on the graphical user interface display to include a 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Holz because this would improve efficiency and usability of the system to dynamically interact with selected objects (Holz, [0005]).
Gourdol is in the same field of endeavor, gesture data actions 
Gourdol teaches:
identifying the portion of textual information displayed on the graphical user interface display corresponding to the gesture, resulting in a gestured portion of textual information (Gourdol, figures 2b, 3, and 4, column 1 lines 54 – 67, note identifying a portion of text on the graphical user interface corresponding to the gesture and performing an action based on that gesture);

determining, by the server, a database object type based on the gestured portion of textual information (Gourdol, figure 10, column 1 lines 54 – 67, column 14 lines 55 – 62, note processing the gesture which may be inserting objects or the like, which is interpreted to determine object type since it is needed to insert an object);
performing, by the server, the second database action with respect to a second database object of the database object type in the database using the gestured portion of textual information (Gourdol, figures 3, 4, and 10, column 1 lines 54 – 67, column 14 lines 55 – 62, note processing the gesture, e.g. performing the action.  When combined with the other references this would be for the second database action as taught by Holz).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gourdol because this would improve the accuracy of the gesture recognition system (Gourdol, column 2 lines 1-8). 
Jakobson is in the same field of endeavor, information processing; 

updating, by the server, the plain text on the graphical user interface display to include a hyperlink to the second database object in lieu of the plain text to reflect the performing of the second database action (Jakobson, [0045], note the system can update the text to a hyperlink if certain criteria is met, when combined with the other cited references this criteria would be the second action of Holz that occurs when no match is found).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Jakobson because this would improve the usability of the system and efficiency of accessing additional information relevant to the text.
 
Regarding Claim 5:
Robertson, Holz, Gourdol, and Jakobson show the method as disclosed above;
Robertson, Holz, Gourdol, and Jakobson further teach:
the gestured portion of textual information referencing existing database objects, the existing database objects including the existing database object, wherein: determining the first database action comprises identifying a relationship between the existing database objects based on the characteristics associated with the gesture, resulting in an identified relationship (Robertson, abstract, Figure 3, [0006-0007, 0026-0027], note receiving input gestures for an identified object and determining relationships with other objects based on the gesture input, such as moving a node on a chart) (Gourdol, figures 2b, 3, and 4, column 1 lines 54 – 67, note identifying a portion of 
performing the first database action comprises modifying an association field of the existing database object to establish the identified relationship between the existing database object and another of the existing database objects in the database (Robertson, abstract, Figure 3, [0006-0007, 0026-0027], note receiving input gestures for an identified object and determining relationships with other objects based on the gesture input, such as moving a node on a chart and propagating changes in the database to establish the identified relationship).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gourdol because this would improve the accuracy of the gesture recognition system (Gourdol, column 2 lines 1-8).

Regarding Claim 7:
Robertson, Holz, Gourdol, and Jakobson show the method as disclosed above;
Robertson, Holz, Gourdol, and Jakobson further teach:
wherein determining the first database action comprises determining the first database action based on directionality of the gesture (Robertson, abstract, Figure 3, [0006-0007, 0026-0027], note receiving input gestures for an identified object and determining database action based on the directionality, e.g. moving/dragging a node in a direction).

Regarding Claim 8:
Robertson, Holz, Gourdol, and Jakobson show the method as disclosed above;
Robertson, Holz, Gourdol, and Jakobson further teach:
wherein determining the first database action comprises determining the first database action based on geometric characteristics of the gesture (Robertson, abstract, Figure 3, [0006-0007, 0026-0027], note receiving input gestures for an identified object) (Gourdol, abstract, column 15 lines 25-40, note determining action based on shapes.  When combined with the previously cited references this would be for the database actions as taught by Robertson and Holz).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gourdol because this would improve the accuracy of the gesture recognition system (Gourdol, column 2 lines 1-8).

Claim 12 discloses substantially the same limitations as claim 1 respectively, except claim 12 is directed to a computer-readable medium while claim 1 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 1.

Regarding Claim 21:
Robertson, Holz, Gourdol, and Jakobson show the method as disclosed above;
Robertson, Holz, Gourdol, and Jakobson further teach:


Regarding Claim 22:
Robertson, Holz, Gourdol, and Jakobson show the method as disclosed above;
Robertson, Holz, Gourdol, and Jakobson further teach:
wherein determining the second database action comprises determining the second database action based on geometric characteristics of the gesture (Robertson, abstract, Figure 3, [0006-0007, 0026-0027], note receiving input gestures for an identified object) (Gourdol, abstract, column 15 lines 25-40, note determining action based on shapes.  When combined with the previously cited references this would be for the second database actions as taught by Holz).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gourdol because this would improve the accuracy of the gesture recognition system (Gourdol, column 2 lines 1-8).

Claim Rejections - 35 USC § 103

2-4, 6, 10-11, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Holz, Gourdol, Jakobson, and Mason et al. (US2011/0196864), hereinafter Mason.

Regarding Claim 2:
Robertson, Holz, Gourdol, and Jakobson show the method as disclosed above;
Robertson, Holz, Gourdol, and Jakobson further teach:
determining the first database action comprises identifying an object type associated with the first database action based on the gestured portion of textual information, resulting in an identified object 
performing the first database action comprises performing the first database action with respect to the existing database object in the database having the identified object type (Robertson, abstract, Figure 3, [0006-0007, 0026-0027], note receiving input gestures and propagating, e.g. performing, changes across databases).

Robertson doesn’t specifically teach:
identifying an object type
Mason is in the same field of invention, image representation and querying;
Mason teaches:
identifying an object type (Mason, [0016], note selecting an object vie a user gesture input and identifying the associated data structure of the object)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mason because this would improve efficiency of the database actions by ensuring the appropriate commands and databases are used.

Regarding Claim 3:
Robertson, Holz, Gourdol, Jakobson, and Mason show the method as disclosed above;
Robertson, Holz, Gourdol, Jakobson, and Mason further teach:
determining the database object type action comprises identifying the database object type associated with the second database action based on the gestured portion of textual information, resulting in an identified object type associated with the second database action (Robertson, abstract, Figure 3, [0006-0007, 0026-0027, 0053], note receiving input gestures and propagating, e.g. performing, changes across databases, 
performing the second database action comprises creating a new database object in the database having the identified object type using at least a portion of the gestured portion of textual information (Robertson, abstract, Figure 3, [0006-0007, 0026-0027, 0053], note receiving input gestures and propagating, e.g. performing, changes across databases, note creating a new database object from existing charts) (Gourdol, figures 2b, 3, 4, 10, column 1 lines 54 – 67, column 14 lines 55 – 62, note identifying a portion of text on the graphical user interface corresponding to the gesture and performing an action based on that gesture, note processing the gesture which may be inserting objects or the like, which is interpreted to determine object type since it is needed to insert an object. When combined with the other references this gestured portion of textual information would be used for the gestured database content) (Mason, [0016], note selecting an object vie a user gesture input and identifying the associated data structure of the object) (Holz, [0006, 0009, 0051], note that when no match for the selected object is found in the database a second action can occur.  When combined 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Holz because this would improve efficiency and usability of the system to dynamically interact with selected objects (Holz, [0005]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gourdol because this would improve the accuracy of the gesture recognition system (Gourdol, column 2 lines 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mason because this would improve efficiency of the database actions by ensuring the appropriate commands and databases are used.

Regarding Claim 4:
Robertson, Holz, Gourdol, Jakobson, and Mason show the method as disclosed above;
Robertson, Holz, Gourdol, Jakobson, and Mason further teach:
wherein performing the first database action with respect to the existing database object in the database having the identified object type comprises querying for an existing database object in the database having the identified object type using at least a portion of the gestured portion of textual information (Robertson, abstract, Figure 3, [0006-0007, 0026-0027], note receiving input gestures and propagating, e.g. 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mason because this would improve efficiency of the database actions by ensuring the appropriate commands and databases are used).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gourdol because this would improve the accuracy of the gesture recognition system (Gourdol, column 2 lines 1-8).

Regarding Claim 6:
Robertson, Holz, Gourdol, and Jakobson show the method as disclosed above;
Robertson, Holz, Gourdol, and Jakobson further teach:
the gestured portion of textual information referencing existing database objects, the existing database objects including the existing database object, wherein: 
performing the first database action comprises modifying an association field of the existing database object to establish the identified relationship between the existing database object and another of the existing database objects in the database (Robertson, abstract, Figure 3, [0006-0007, 0026-0027], note receiving input gestures for an identified object and determining relationships with other objects based on the gesture input, such as moving a node on a chart and propagating changes in the database to establish the identified relationship).

Robertson doesn’t specifically teach:
identifying an object type
Mason is in the same field of invention, image representation and querying;
Mason teaches:
identifying an object type (Mason, [0016], note selecting an object vie a user gesture input and identifying the associated data structure of the object)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mason because this would improve efficiency of the database actions by ensuring the appropriate commands and databases are used.

Regarding Claim 10:
Robertson, Holz, Gourdol, and Jakobson show the method as disclosed above;
Robertson, Holz, Gourdol, and Jakobson further teach:
wherein: determining the first database action comprises determining an object type for the first database action based on a context of the gestured portion of textual information (Robertson, abstract, Figure 3, [0006-0007, 0026-0027], note receiving input gestures and propagating, e.g. performing, changes across databases. Note the gesture content may comprise textual information, note updating textual information 
performing the first database action comprises performing the first database action with respect to the existing database object in the database having the object type (Robertson, abstract, Figure 3, [0006-0007, 0041-0042], note receiving input gestures and propagating, e.g. performing, changes across databases).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gourdol because this would improve the accuracy of the gesture recognition system (Gourdol, column 2 lines 1-8). 
Robertson doesn’t specifically teach:
identifying an object type
Mason is in the same field of invention, image representation and querying;
Mason teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mason because this would improve efficiency of the database actions by ensuring the appropriate commands and databases are used.

Regarding Claim 11:
Robertson, Holz, Gourdol, and Jakobson show the method as disclosed above;
Robertson, Holz, Gourdol, and Jakobson further teach:
obtaining, by the server from the database, one or more rules maintaining associations between gestural characteristics for one or more input gestures (Robertson, abstract, Figure 3, [0006-0007, 0026-0027], note receiving input gestures and propagating, e.g. performing, changes across databases, note analyzing rights by the rights component for obtaining rules maintaining associates for the input gesture), 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gourdol because this would improve the accuracy of the gesture recognition system (Gourdol, column 2 lines 1-8). 
Robertson doesn’t specifically teach:
obtaining gestured content criteria for the respective input gesture of the one or more input gestures
Mason is in the same field of invention, image representation and querying;
Mason teaches:
obtaining, by the server from the database, one or more rules maintaining associations between gestural characteristics for one or more input gestures, gestured content criteria for the respective input gesture of the one or more input gestures, and one or more database actions for the respective input gesture of the one or more input gestures associated with the gestured content criteria, wherein determining the database action comprises identifying the database action associated with the gestured content criteria matching the gestured content for the gestural characteristics matching the characteristics associated with the gesture on the graphical user interface display 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mason because this would improve efficiency of the database actions by ensuring the appropriate commands and databases are used.

Regarding Claim 13:
Robertson teaches:
 A system comprising: an application server coupled to the database and a network to provide an instance of a virtual application to a client device via the network (Robertson, figure 1, 3, 9-10, [0019, 0041, 0067], note separate server and client operations providing an instance of a virtual application to the client via a communications network), receive an input gesture associated with the instance of the virtual application from the client device (Robertson, abstract, Figure 3, [0019, 0041], note receiving input gestures on graphical user interfaces), identify a gestured portion of textual information displayed on a graphical user interface display associated with the instance of the virtual application corresponding to the input gesture (Robertson, abstract, Figure 3, [0006-0007, 0026-0027], note receiving input gestures on graphical user interfaces for a subset of the displayed content; note updating textual information such as names and titles for updating in databases, when combined with gesture-based text identification of Gourdol cited below this would teach identifying the portion of textual information resulting in a gestured portion of textual information), determine 

Robertson doesn’t specifically teach:
a database to store one or more gesture rules;
determine whether the gestured portion of textual information displayed on the graphical user interface display comprises plain text that does not implicate an existing database object
when the gestured portion of textual information comprises plain text that does not implicate an existing data object: a different database action is determined based on the spatial characteristics associated with the input gesture and performed with respect to a second database object of a database object type determined based on the gestured portion of textual information; and
the plain text is updated on the graphical user interface display to include a hyperlink to a second data object of the database object type in lieu of the plain text to reflect the different database action;
Holz is in the same field of invention, gesture-selectable control;
Holz teaches:

when the gestured portion of textual information comprises plain text that does not implicate an existing data object: a different database action is determined and performed with respect to a second database object of a database object type determined based on the gestured portion of textual information (Holz, [0006, 0009, 0051], note that when no match for the selected object is found in the database a second action can occur.  When combined with the other cited references this would be a database action for the gestured portion of textual information as taught by Gourdol); and
the plain text is updated on the graphical user interface display to include a 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Holz because 
Gourdol is in the same field of endeavor, gesture data actions 
Gourdol teaches:
identify a gestured portion of textual information displayed associated with the instance of the virtual application corresponding to the input gesture (Gourdol, figures 2b, 3, and 4, column 1 lines 54 – 67, note identifying a portion of text on the graphical user interface corresponding to the gesture and performing an action based on that gesture);
a different database action is determined based on the spatial characteristics associated with the input gesture and performed with respect to a second database object of a database object type determined based on the gestured portion of textual information (Gourdol, figures 2b, 3, 4, and 10, column 1 lines 54 – 67, column 14 lines 55 – 62; note identifying a portion of text on the graphical user interface corresponding to the gesture and performing an action based on that gesture, note the gestures are based on spatial characteristics associated with the gesture.  note processing the gesture, e.g. performing the action, which may be inserting objects or the like, which is interpreted to determine object type since it is needed to insert an object. When combined with the previous references this would be for the gestures to select objects as taught by Holz and result in the control paradigm, e.g. second action different from the first to be performed); 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gourdol 
Mason is in the same field of invention, image representation and querying;
Mason teaches:
a database to store one or more gesture rules (Mason, [0032, 0034, 0036], note user gesture classifier, note stored gestures, note classification rules).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mason because this would improve efficiency of the database actions by ensuring the appropriate commands and databases are used.
Jakobson is in the same field of endeavor, information processing; 
Jakobson teaches:
the plain text is updated on the graphical user interface display to include a 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Jakobson because this would improve the usability of the system and efficiency of accessing additional information relevant to the text.


Regarding Claim 15:
Robertson, Holz, Gourdol, Jakobson, and Mason show the system as disclosed above;
Robertson, Holz, Gourdol, Jakobson, and Mason further teach:
the database includes a plurality of object tables (Robertson, [0048], note tables) (Mason, [0068, 0078-0082], note the use of object tables); and 
the application server identifies one of the plurality of object tables for the database action based on at least one of the characteristics associated with the input gesture and the displayed content (Robertson, abstract, Figure 3, [0006-0007, 0026-0027, 0048], note receiving input gestures and propagating, e.g. performing, changes across databases, note the use of tables) (Mason, [0016, 0068, 0078-0082], note identifying object data structure and the use of object tables).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mason because this would improve efficiency of the database actions by ensuring the appropriate commands and databases are used.

Regarding Claim 16:
Robertson, Holz, Gourdol, Jakobson, and Mason show the system as disclosed above;
Robertson, Holz, Gourdol, Jakobson, and Mason further teach:
the one of the plurality of object tables comprises a contact object table (Robertson, abstract, Figure 3, [0006-0007, 0026-0027, 0048], note data objects such as name or title, note identifying a relationship between existing database objects of the 
the application server identifies the contact object table for the database action based on identifying a name of an individual within the gestured portion of textual information (Robertson, abstract, Figure 3, [0006-0007, 0026-0027, 0048], note receiving input gestures and propagating, e.g. performing, changes across databases. Note the gesture content may comprise textual information, note updating textual information such as name or title) (Gourdol, figures 2b, 3, and 4, column 1 lines 54 – 67, note identifying a portion of text on the graphical user interface corresponding to the gesture and performing an action based on that gesture.  When combined with the other references this gestured portion of textual information would be used for the gestured database content) (Mason, [0016, 0068, 0078-0082], note the use of object tables and textual information).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gourdol because this would improve the accuracy of the gesture recognition system (Gourdol, column 2 lines 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mason because this would improve efficiency of the database actions by ensuring the appropriate commands and databases are used.

Regarding Claim 17:
Robertson, Holz, Gourdol, Jakobson, and Mason show the system as disclosed above;
Robertson, Holz, Gourdol, Jakobson, and Mason further teach:
the one of the plurality of object tables comprises an account object table (Robertson, abstract, Figure 3, [0006-0007, 0025-0027, 0048], note data objects such as individuals responsible for the accounts in a specific region, note identifying a relationship between existing database objects of the same type based on the context of the gestured content, e.g. organizational chart, note the use of tables) (Mason, [0068, 0078-0082], note the use of object tables); and 
the application server identifies the account object table for the database action based on identifying a name of a business within the gestured portion of textual information (Robertson, abstract, Figure 3, [0006-0007, 0025-0027, 0048], note receiving input gestures and propagating, e.g. performing, changes across databases. Note the gesture content may comprise textual information, note updating textual information such as name or title, note identifying accounts in a region, note use of tables) (Gourdol, figures 2b, 3, and 4, column 1 lines 54 – 67, note identifying a portion of text on the graphical user interface corresponding to the gesture and performing an action based on that gesture.  When combined with the other references this gestured portion of textual information would be used for the gestured database content) (Mason, [0016, 0068, 0078-0082], note the use of object tables and textual information).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gourdol 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mason because this would improve efficiency of the database actions by ensuring the appropriate commands and databases are used.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        3/25/2021


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152